DETAILED ACTION
The applicant’s After Final amendment filed on March 29, 2021 has been entered. An Interview with the applicant’s representative Clark Jablon was conducted on April 8, 2021. During the Interview the Examiner suggested further amendments to the claims filed on March 29, 2021 to place the application in condition for allowance. In view of the Examiner’s Amendment claims 2, 13, 14, 16 and 20 have been canceled. Claims 1, 3-12, 15 and 17-19 are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Clark Jablon on April 8, 2021.

The application has been amended as follows: 


a storage;
a website in electronic communication with a server;
the server having:
an interface including computer instructions executing on computer hardware, the interface only allowing a plurality of users at user terminals access to the system when they have paid for a subscription to the system;
a scorer including computer instructions executing on computer hardware, the scorer retrieving a first rating, a second rating, and a third rating upon receiving a search request for an advisor from one of the plurality of users at one of the user terminals,
the first rating quantifying the advisor's qualifications and expertise based on at least objective scores given for (i) years of experience as a financial advisor, (ii) achieving the highest and most rigorous voluntary credential in the respective field of the financial advisor, and (iii) education degrees that were received by the financial advisor, 
the second rating quantifying the advisor's communication, work flexibility and performance skills based on at least subjective scores given by user feedback ratings, 
the third rating quantifying the advisor's ethics and independence from conflicts based on at least objective scores given for (i) records indicating a lack of disciplinary history by the regulatory body of the respective field of the financial advisor, and (ii) the financial advisor being part of a structure that does not accept commissions from third 
the scorer using the first, second and third ratings to calculate an overall rating score for the advisor, the overall rating score shown as a single number and representing a comprehensive analysis of a quality of the advisor, the overall rating score providing a measure with which to benchmark the advisor against other advisors;
wherein the scorer is configured to assign each of the first rating, second rating, and third rating with individual weights, said individual weights representing the importance of the respective rating in calculating the overall rating score;
the scorer transmitting said overall rating score to said storage to be saved;
the website displaying the overall rating score to said one of the plurality of users on said one of the user terminals after being allowed access to the system by the interface,
the server further having a certifier configured to use security and control features to prevent access to the server by the advisor or by competitors of the advisor, wherein the access is prevented by prompting the user to certify that they are not a competitor of the advisor and did in fact employ the advisor or prompting the user to enter one or more identification numbers in order to certify that they are not a competitor, thereby preventing the advisor or competitors of the advisor from influencing the second rating by entering positive or adverse user feedback data.

2. (Canceled) 

1, wherein the weight of the first rating is 30%, the weight of the second rating is 30%, and the weight of the third rating is 40%.

4. (Currently Amended) The system of claim [[2]] 1, wherein the weight of the third rating is greater than the weight of the first rating and the weight of the second rating, the greater weight of the third rating characterizing an importance of the advisor's ethics and the advisor being free of conflicts of interest and self-interest.

5. (Previously Presented) The system of claim 1, wherein the second rating is determined based on average user feedback ratings.

6. (Previously Presented) The system of claim 5, wherein the server is configured to obtain input data on user experience from said one of the plurality of users when said one of the plurality of users has met the advisor, wherein said input data is used to generate said average user feedback ratings and is saved in said storage.

7. (Previously Presented) The system of claim 1, wherein said scorer is configured to obtain the first rating and the third rating from said storage when available.

8. (Previously Presented) The system of claim 7, wherein the server is configured to transmit a signal to an analyst computer requesting independent review of the advisor's background and determination of the first rating and the third rating when the first rating and the third rating have not been previously established and saved in said storage.

9. (Original) The system of claim 8, the analyst computer is connected to at least one regulatory or industry database to retrieve information on the advisor's background.

10. (Original) The system of claim 1, wherein the server further comprises a comparer, said comparer performing comparative analysis of the advisor's overall rating score relative to overall rating scores of other advisors, the website displaying the comparative analysis on said one of the user terminals, said storage saving the comparative analysis.

11. (Original) The system of claim 10, wherein the comparative analysis, which is displayed on said one of the user terminals, includes the first rating, the second rating and the third rating as well as input data on user experience provided by other users for said advisor.

12. (Original) The system of claim 10, wherein the server is configured to compile service fee information of said advisor, said comparer generating a fee comparison comparing the service fee information of said advisor with the service fee information of other advisors, the website displaying the fee comparison on said one of the user terminals.

13. (Canceled)



15. (Currently Amended) A method for providing direct-to-consumer analysis and rating of a financial advisor, the method comprising the steps of:
providing a storage;
providing a website in electronic communication with a server;
allowing a plurality of users at user terminals access to the system only if they have paid for a subscription to the system;
retrieving via the server a first rating, a second rating, and a third rating upon receiving a search request for an advisor from one of the plurality of users at one of the user terminals, 
the first rating quantifying the advisor's qualifications and expertise based on at least objective scores given for (i) years of experience as a financial advisor, (ii) achieving the highest and most rigorous voluntary credential in the respective field of the financial advisor, and (iii) education degrees that were received by the financial advisor,
the second rating quantifying the advisor's communication, work flexibility and performance skills based on at least subjective scores given by user feedback ratings,
the third rating quantifying the advisor's ethics and independence from conflicts based on at least objective scores given for (i) records indicating a lack of disciplinary history by the regulatory body of the respective field of the financial advisor, and (ii) the financial advisor being part of a structure that does not accept commissions from third 
storing the first rating, second rating and third rating in said storage;
using a scorer to calculate an overall rating score for said advisor based on said first rating, second rating, and third rating;
wherein the step of using the scorer to calculate the overall rating score includes: assigning individual weights to each of the first rating, second rating and third rating, the individual weights representing the importance of the respective rating in calculating the overall rating score;
transmitting the overall rating score from the scorer to the storage to be saved; 
displaying the overall rating score to said one of the plurality of users on said one of the user terminals after being allowed access to the system, and
using a certifier configured to use security and control features to prevent access to the server by the advisor or by competitors of the advisor, wherein the access is prevented by prompting the user to certify that they are not a competitor of the advisor and did in fact employ the advisor or prompting the user to enter one or more identification numbers in order to certify that they are not a competitor, thereby preventing the advisor or competitors of the advisor from influencing the second rating by entering positive or adverse user feedback data.

16. (Canceled) 

15, wherein the step of assigning individual weights includes setting the individual weight of the third rating to be greater than the individual weight of the first rating and the individual weight of the second rating, the greater weight of the third rating characterizing an importance of the advisor's ethics and the advisor being free of conflicts of interest and self-interest.

18. (Previously Presented) The method of claim 15, wherein the second rating is determined based on average user feedback ratings, and wherein the server is configured to obtain input data on user experience from said one of the plurality of users when said one of the plurality of users has met the advisor, wherein said input data is used to generate said average user feedback ratings and is saved in said storage.

19. (Previously Presented) The method of claim 15, wherein the first rating and the third rating is retrieved from said storage if available; and 
wherein the server is configured to transmit a signal to an analyst computer requesting independent review of the advisor's background and determination of the first rating and the third rating when the first rating and the third rating have not been previously established and saved in said storage.

20. (Canceled)



Reasons for Allowance
Claims 1, 3-12, 15 and 17-19 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference Golembiewski reference (US 2012/0158465 A1) establishes an advisor rating system, having a combined score however it is not explicit about subscriptions, the specific parameters of rating and the access controls such as methods of preventing the users from accessing the system. While the Examiner has provided the additional references Millstone (US 2008/0255984 A1), Bubna (US 2015/0317604 A1), Jain (US 2014/0308648 A1), Drenkard (US 2014/0101735 A1) and Eden (US 2013/0151589 A1) each of these references merely teach elements of the claims but not the combination of elements. 
Further the Examiner’s amendment clarifies how the scoring is done and specifically outlines how the prevention of access can be performed. The Examiner preformed an updated search, during which the Examiner found the Pinhas (US 2013/0304573 A1) reference however the reference verifies users using different techniques such as email rather than confirmation from the user through a prompt or through provided identification numbers. The Examiner additionally found Kohm (US 2015/0356643 A1) which looks at reviewer’s current or previous employment but flags reviews and does not prevent access. The search also yielded Murphy (US 2016/0267505 A1) which also flags but does not prevent access. 
An updated NPL search provided the Koppenheffer reference entitled ““So Many Hidden Numbers”: How Advisors Give Their Clients the Vampire Treatment” which establishes the various ways brokers get paid, however they are not concerned with 
The Examiner asserts that any attempt to combine these various references would be considered impermissible hindsight, as there is no clear motivation as to why one of ordinary skill in the art would be persuaded to make the combination. The Examiner asserts that the prior art of record fails to read over the claimed elements in combination as currently written in the Examiner’s Amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        4/9/2021